DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Status of Rejections
The rejection of claim(s) 1-10 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 1 and 11-13 are necessitated by applicant’s amendments.
Claims 1-14 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (U.S. 20160186335), hereinafter Naito.
2, is between 1.70 and 5.65 mm, encompassing the claimed range of the present invention. This calculation is based on the opening ratio percentage of the predetermined area being equal to 100% multiplied by the total opening area divided by the total predetermined area, the sum of perimeters being equal to the perimeter of an individual opening multiplied by the number of openings in the predetermined area, and the number of openings in the predetermined area being equal to the total opening area divided by the area of an individual opening. Value C being taken as the sum of perimeters divided by the opening ratio percentage would therefore be equal to (the perimeter of an individual opening multiplied by the 
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Regarding claim 2, Naito teaches the opening ratio of the electrode being greater than 5% and preferably less than 30% (“0.05 to 0.5… preferably 0.15 to 0.3”, Paragraph 0062, lines 11-14), overlapping and encompassing the claimed range of the present invention (see MPEP § 2144.05 as cited above). 
Regarding claim 4, Naito teaches the thickness of the electrode for electrolysis being slightly greater than 0.5 mm, as stated above, falling within the claimed range of the present invention.
Regarding claim 6, Naito teaches the electrolyzer (Fig. 1, electrolytic cell 11) comprising an anode chamber (16) comprising, as the anode, the electrode of claim 1 (first electrode 20) and a cathode chamber (18) comprising a cathode (second electrode 22) (Paragraph 0029-0031). An ion exchange membrane (Fig. 4, diaphragm 26) isolates the anode chamber from the cathode chamber (Paragraph 0053, lines 2-8).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Hashimoto et al. (U.S. 20160333488), hereinafter Hashimoto.
Regarding claim 3, Naito teaches all the elements of the electrode of claim 1 as stated above. Naito does not teach the center-to-center distance of the openings in a minor-axis direction of the mesh electrode being 1.5mm-3mm and further does not 
Hashimoto teaches an anode (Fig.1, plate 1) for electrolysis comprising a perforated flat metal plate (Paragraph 0019, lines 7-13). The anode comprising openings (perforations 1a) which have a center-to-center distance in a minor axis direction of 0.5mm-3mm (Fig. 1, “short way SW”; Paragraph 0021, lines 5-7, and Paragraph 0022, lines 2-4 and 8), overlapping the claimed range of the present invention. The center-to-center distance in a major axis direction of the electrode (“long way LW”; Paragraph 0021, lines 7-9) is taught to be the value of “SW” divided by 0.48-0.50 (Paragraph 0021, lines 16-17), resulting in a “LW” distance of about 1.0mm-6mm, which is closely comparable to the claimed range of the present invention. This “SW” distance provides more uniform current distribution while maintaining sufficient mechanical strength (Paragraph 0022, lines 4-9), and the provided ratio for the resultant “LW” distance can reduce the impurity gas produced on the anode (Paragraph 0021, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode taught by Naito to include the opening spacing dimensions taught by Hashimoto in order to provide the benefits of increased current distribution, mechanical strength, and reduced impurity production.
Regarding claim 5, combining the B and A values taught by Naito with the SW and LW values taught by Hashimoto as stated above, value E can be calculated to range from 0.44 to 2.6, overlapping the claimed range of the present invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Kashiwada et al. (U.S. 20090120788), hereinafter Kashiwada.
Naito teaches all the elements of the electrolyzer of claim 6 as stated above. Naito does not teach the ion exchange membrane having a projection formed of a polymer constituting the ion exchange membrane on a surface facing the anode.
Kashiwada teaches a cation-exchange membrane for electrolysis comprising a fluorine-containing polymer that has “projecting parts” on the surface of the anode side of the membrane (Paragraph 0021, lines 3-8). This membrane reduces impurities in produced alkali hydroxide, especially during the electrolysis of an alkali chloride, while maintaining electrochemical performance and mechanical strength over a long period of time (Paragraph 0017, lines 1-7).
Naito states that the ion exchange membrane (26) can be a polyelectrolyte, which is a polymer bearing an electrolyte group, such as a cation-exchange solid polyelectrolyte membrane (Paragraph 0092, lines 1-5), and further teaches the production of an alkali hydroxide (“sodium hydroxide”) at an electrode of the electrolytic cell (Paragraph 0101, lines 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyzer taught by Naito with the anode-side ion exchange membrane projections taught by Kashiwada in order to reduce impurities of the alkali hydroxide products of the electrolyzer while maintaining desirable electrochemical ion-exchange and mechanical qualities. 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Müller (U.S. 20160049677).

Müller teaches an electrode laminate (Fig. 4, electrode 4 with layer groups 6, 7 and 8; Paragraph 0043, lines 1-4) in which different layers are formed of expanded metal plate with different mesh sizes and different orientations (Paragraph 0043, lines 4-8, and Paragraph 0045, lines 4-11). This layered electrode configuration contributes to the overall mechanical stability of the electrode and the entire electrolytic assembly (Paragraph 0013, lines 1-44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode taught by Naito to utilize the configuration of the electrode laminate taught by Müller in order to provide a more mechanically and dimensionally stable electrode electrolytic apparatus.
Regarding claim 9, Naito in view of Müller teaches the thickness of the electrode for electrolysis being slightly greater than 0.5 mm (0.5 mm titanium metal plate with thin iridium oxide coating; Naito Paragraph 0095, lines 1-2, and Paragraph 0096, lines 1-6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito in view of Fabian et al. (U.S. Patent No. 5,824,202), hereinafter Fabian.
Naito teaches all the elements of the electrode of claim 1 as stated above. Naito does not teach a method for renewing electrode comprising welding the electrode onto an existing electrode in an electrolyzer, but does teach that deterioration of the electrode is a concern due to the continuous electrolytic reaction, utilizing an additional inorganic oxide layer to inhibit this deterioration (Paragraph 0049, lines 9-13).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode taught by Naito to utilize the electrode renewal method taught by Fabian in order to overcome electrode degradation in a cost and time efficient way.
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Nora et al. (U.S. Patent No. 3,930,981), hereinafter De Nora, in view of Mitchell et al. (U.S. Patent No. 4,708,888), hereinafter Mitchell.
Regarding claim 11, De Nora teaches an electrode for electrolysis (see e.g. Abstract), comprising a conductive substrate formed of a porous metal plate (see e.g. Fig. 10, expanded metal sheet type anode 130 with diamond-shaped openings 131; Col. 8, lines 23-25 and 29-30) and a catalyst layer formed on a surface of the conductive substrate (see e.g. Col. 8, lines 25-27), wherein, a shape of openings of the electrode for electrolysis is right-and-left symmetric about a first imaginary center line extending in a minor-axis direction of a mesh with respect to a top plan view of the surface of the conductive substrate and up-and-down asymmetric about a second imaginary center line extending in a major-axis direction of the mesh with respect to the top plan view of the surface of the conductive substrate (see e.g. Fig. 10, diamond-shaped openings 131 are symmetric about a vertical axis and asymmetric about a 

    PNG
    media_image1.png
    167
    226
    media_image1.png
    Greyscale

De Nora does not explicitly teach the thickness of the electrode for electrolysis being more than 0.5 mm and 1.2 mm or less. De Nora does however teach the electrode being an expanded metal sheet type anode (see e.g. Col. 8, lines 23-25).
Mitchell teaches an electrode comprising a metal mesh with diamond shaped openings with an electrocatalytic coating on its surface (see e.g. Col. 2, lines 19-27) obtained by expanding a metal sheet or coil (see e.g. Col. 2, lines 38-42). The thickness of this mesh is preferably from 0.05 cm to 0.125 cm, i.e. 0.5 mm to 1.25 mm (see e.g. Col. 6, lines 21-26), encompassing and nearly matching the claimed range of the present invention (see MPEP § 2144.05 I as cited above). When the thickness is less than 0.05 cm, a deleterious number of broken strands forming during the expansion operation and problems in handling and storage can occur due to the mesh being extremely floppy (see e.g. Col. 6, lines 26-32). Sheets greater than 0.125 cm are further avoided for economy (see e.g. Col. 6, lines 32-34).

Regarding claim 12, De Nora in view of Mitchell does not explicitly teach, when the openings each are partitioned in a portion (a) and portion (b) by the secondary imaginary center line, a value obtained by dividing area (Sa) of the portion (a) by area (Sb) of the portion (b) is 1.15 or more and 2.0 or less. 
De Nora does however teach that the openings may have different shapes (see e.g. De Nora Col. 8, lines 61-64), as well as the positioning of upper and lower portions of the openings being used to pass and deflect gases released from the anode (see e.g. De Nora Col. 8, line 64-Col. 9, line 3). The instant specification similarly describes the shape of the openings and particularly the Sa/Sb ratio contributing to release and passage of the generated gases (see instant paragraph 0026, lines 34-40, and paragraph 0028, lines 11-15).
However, the claimed range of ratio of the area of an upper half of the opening to the area of the lower half of the opening does not appear to have critical significance and would be a matter of choice. Paragraph 0028, lines 11-16, instant specification states that, with this Sa/Sb value range, generated gas “tends” to be successfully and effectively desorbed without affecting circulation and electrolysis voltage “tends” to be successfully decreased. The term “tend” is not conclusive, and there is no evidence in the specification for this ratio range being critical for the successful/effective gas 
MPEP § 2144.04 IV B cites “In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the opening of De Nora in view of Mitchell to have a ratio of the upper half area to the lower half area of between 1.15 and 2.0 as a matter of choice.
Regarding claim 14, De Nora in view of Mitchell teaches the thickness for the electrode for electrolysis being more than 0.5 mm and 1.25 nm or less (see e.g. Mitchell Col. 6, lines 21-26), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Nora in view of Mitchell, as applied to claim 11 above, and further in view of Brown, Jr. et al. (U.S. Patent No. 6,139,705), hereinafter Brown.

Brown teaches an electrode for an electrolytic cell (see e.g. Col. 1, lines 11-14) comprising an expanded metal mesh with a pattern of long and narrow voids comprising a network of wide metal strands which merge into double-strand-width nodes (see e.g. Fig. 3, expanded mesh 2 with voids 7, strands 8 and nodes 9; Col. 8, lines 24-27 and 30-36). The somewhat oval-shaped voids of the mesh have a short way of design (SWD) dimension, i.e. minor-axis center-to-center distance, within a range of 0.2 to 0.25 inches (see e.g. Col. 8, lines 38-40). The nodes, which are equivalent to the claimed St value that subtracts the max minor-axis opening width from the minor-axis center-to-center distance, have a width of 0.08 to 0.2 inches (see e.g. Col. 8, lines 36-38). This results in a St/SW value ranging from 0.32 to 1, overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above). The expanded metal of De Nora is shown similarly with elongated openings and a network of wide strands forming approximately double-strand-width nodes (see e.g. De Nora Fig. 10, anode 130 with openings 131 is shown with relatively wide strands and approximately double-width nodes), but the specific dimensions are not disclosed.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.

Response to Arguments
Applicant's arguments, see pages 9-10, filed 10/18/2021, with respect to the rejection (s) of amended claim(s) 1, particularly regarding the thickness of the electrode, have been fully considered but they are not persuasive. 
Applicant argues that Naito does not disclose the thickness of the electrode being more than 0.5 mm and 1.2 mm or less, particularly because the holes 42 and 40 have thicknesses of 0.35 and 0.15 mm, respectively, which fall outside the claimed range. This is not considered persuasive. Naito discloses the electrode comprising a 0.5 mm plate with a thin iridium oxide coating (see e.g. Paragraph 0095, lines 1-2, and Paragraph 0096, lines 1-6), resulting in an electrode thickness slightly greater than 0.5 mm. As shown in Fig. 8 of Naito, the respective thicknesses T3 and T2 for holes 42 and 40 add up to the total electrode substrate thickness T1 (see e.g. Paragraph 0059, lines 12-14). The 0.35 mm and 0.15 mm hole thicknesses add up to the 0.5 mm plate thickness (see e.g. Paragraph 0095, lines 1-9).
Applicant’s arguments, see pages 10-11, with respect to the rejection(s) of amended claim(s) 11 under 35 USC 103 over Naito, as well as the Yoshida reference cited in the Advisory Action, particularly regarding the view at which the openings have the claimed symmetry and asymmetry, as well as the number of sides of the shape of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795